Pee Cueiam:
This action was commenced in the court below in the year 1874, and was referred to the late Peter McCall, Esq., under the act of June 16, 1836. After a thorough and exhaustive discussion of the case, both upon its law and its facts, he made an award in favor of the defendant. A large number of exceptions were taken below to his award, which were overruled by the court. Sixty-seven assignments of error were filed in .this' court, nearly all of which are to the learned referee’s findings *498of fact. It is sufficient to say, in reference to tire latter, that we have not the testimony before us, and for this reason cannot review them, even were it proper to do so under the act of 1836. Conceding the facts as found by the referee, we cannot say his conclusions are wrong, and we affirm the judgment upon his report.
Judgment affirmed.